DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 40-48 and SEQ ID NO: 15, in the reply filed on 1/29/21 is acknowledged.
Claims 49-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Objections
2.	Claims 40-48 are objected to because of the following informalities:  claim 48 contains non-elected polypeptides which should be removed from the claim.  This was a Restriction, not a species requirement.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 40-48 are rejected under 35 U.S.C. 101 because a composition comprising SEQ ID NO: 15 is not markedly different from the naturally occurring amino acid sequence.  A pharmaceutically acceptable carrier reads on water which would not markedly change the structure of the polypeptide.  It does not appear the purity requirements in claims 41-48 would change the structure, function, or other properties of the peptide in any marked way.
Allowable Subject Matter
	The amino acid sequence set forth in SEQ ID NO: 15 is free of the prior art.
NOTE:  Parent application, US Serial No. 16/083,848 was abandoned after allowance.  There is a Petition for revival to be reviewed by the Office.  If the application is revived, a Double Patenting rejection will be made in the instant application and will not be considered a ‘new grounds of rejection’ for the next Office Action.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/2/21